Title: To George Washington from Giuseppe Chiappe, 18 July 1789
From: Chiappe, Giuseppe
To: Washington, George

 

Your Excellency
Mogador [Morocco] 18th July 1789

I had the honor to write to Your Excellency the 25th of April by the way of Madrid, & I make no doubt but that Yr Excelly was Kind enough to explain to the Honorable Congress every thing which I had communicated for the welfare of the UStates of America, & as Capt. Joseph Proctor of the Schooner Polly belonging to Salem, is about to sail immediately for that place, I take the liberty to add a copy of my aforesaid Letter by this favorable opportunity & as least subject to delay. I must moreover inform Your Excelly of what beset the aforesaid Capt. Proctor, who in the Latitude of the Canary Islands & about 50 degrees Longitude, on his way to his place of destination returning from Cadiz with a load of Salt, being met by two of His Imperial Majestys Frigates, was visited by them Who would not acknowledge them for Americans because they had not Meditteranean passes as other Nations, & being suspected for a Muscovite, he was brought into this port of Mogador the 11th instant, that His Imperial Majestys intentions might be Known as to his fate. I immediately took every measure in his favor, & after having well informed myself that his passport & all his papers were regular & in good form I dispatched a Courrier to the Court with my Letter for the Emperor, which was immediately presented by my brother Francisco who supported this representation with the utmost zeal. His Imperial Majesty was very much displeased with his privateers & sent to examine the Ray, Sub Rays & Pilots in order the better to understand from them the cause of so unexpected an inconvenience, & at the same time dispatched two of his Alcaydes who arrived yesterday with letters for me & for the government, in which he has ordered that the aforesaid Captain his Vessel & Crew shall be immediately set at liberty to go wherever he shall please; to furnish him gratis with every refreshment & to take from him a formal certificate of the treatment whether good or bad which he received from his Rays to chastise them, & a note of what they might have taken or extorted from him, & to restore the same immediately & he annexed thereto a Letter patent with this Royal seal, by which it is declared that His Imperial Majesty

ratifys the Treaties concluded with the American nation under the auspices of Spain & in every thing & every where accedes to the peace subsisting between him & the other European nations; His Imperial Majesty confirms me in his letter to me, as also to my brother Geronimo at Tangiers & to my brother Francisco at Morocco as agents for the UStates of America, & orders me particularly to assist the aforesaid Captain & to inform myself from him of the Situation of the maritime cities, of the anchorage, Ports & courses to be held for North America, & the several distances, for the purpose of more express intelligence, which I acquaint Your Excellency with, as His Imperial Majestys intentions may be known, being very impatient to cultivate a more assiduous correspondence, which has been so long expected. Capt. Joseph Proctor has very highly praised the good treatment of the Privateers Rays, declaring the same in writing & he has given such information as His Majesty could wish all which I shall take care to send to His Imperial Majesty accompanied with all such explanations as may tend to maintain good harmony, while Your Excellency disposes the Honore Congress to show those formalities which the Emperor of Morocco seems to expect. As to myself I am always devoted to the service of the Honble Congress & ready to correspond at all times with the superior views of the whole nation by the assiduity of my employment in the post of Agent to which I have been appointed, & I impatiently look for those favorable arrangements which may enable me to support the same with dignity. I beg leave to implore the continuation of Your Excellencys respectable protection, & have the honor to be very profoundly Your Excellencys &ca.
